IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                     DIVISION ONE

In the Matter of the Marriage of                 No. 71201-2-1
                                                 consolidated with
RUSTINA V.H.C. GUTHRIE,                          No. 71490-2-1

                     Appellant,

       and


JOSEPH F. ZARATKIEWICZ,                          UNPUBLISHED OPINION

                                                                                     cj-
                     Respondent.                 FILED: July 20, 2015


      Verellen, A.C.J. — The trial court issued a protection order restraining Rustina

Guthrie from (1) communicating with any of her ex-husband's prospective employers,

(2) communicating with any branches of the military or Veteran's Administration about

any matters regarding her ex-husband, and (3) providing her ex-husband's medical

information or academic transcripts to any entity or individual. The trial court also held

Guthrie in contempt of court for violating the protection order. Because the protection

order is "not specifically crafted to prohibit only unprotected speech,"1 we conclude the

order constitutes an impermissible prior restraint. Although substantial evidence

supports a protection order, this protection order is overbroad. Because the contempt

order was based upon the overbroad protection order, it must be reversed.




       1 In re Marriage of Meredith. 148 Wn. App. 887, 898, 201 P.3d 1056 (2009).
No. 71201-2-1/2


                                               FACTS

          This appeal is the latest chapter in a long-running and litigious dispute between

Guthrie and her ex-husband, Joseph Zaratkiewicz. Guthrie and Zaratkiewicz married in

1994, divorced in 2001, remarried in 2005, and divorced for the second time in 2011.

          Guthrie obtained multiple contempt orders against Zaratkiewicz for his failure to

pay child support. Those orders required Zaratkiewicz to provide Guthrie his job

applications and job contacts until he showed proof of full-time employment. Guthrie

was also authorized to contact prospective employers "to see if they [were]

contemplating his employment" and to verify Zaratkiewicz's applications.2

          In August 2013, the trial court found that Zaratkiewicz intentionally failed to

comply with the purging conditions of a May 2013 contempt order. The court

imprisoned Zaratkiewicz for his recalcitrance. He was released one week later.

          In September 2013, Zaratkiewicz obtained a temporary antiharassment

protection order against Guthrie. On October 2, 2013, the trial court issued

Zaratkiewicz a one-year antiharassment protection order against Guthrie. The order

stated:

                  The Respondent shall refrain and immediately desist from
          communicating in any way—including by telephone, e-mail, letter, texting
          with any prospective employers of the Petitioner. The Respondent is
          further prohibited from communicating in any way with any branches of the
          military or Veterans Administration regarding the Petitioner. Respondent
          shall not provide medical information or academic transcripts pertaining to
          the Petitioner to any entity or individual.t3]




          2 Report of Proceedings (RP) (Dec. 13, 2012) at 24.
          3 Clerk's Papers (CP) at 36.
No. 71201-2-1/3



       The day after Zaratkiewicz obtained an antiharassment protection order, Guthrie

sent Zaratkiewicz's commander at the National Guard an envelope containing his

military, financial, and medical records. Guthrie also contacted one of Zaratkiewicz's

prospective employers, seeking to depose him. At a December 13, 2013 hearing, the

trial court determined Guthrie was in contempt for violating the antiharassment

protection order. The trial court later extended the terms of the October 2, 2013

antiharassment protection order until October 1, 2015.

       Guthrie appeals both the trial court's October 2, 2013 antiharassment protection

order and the December 13, 2013 contempt order.

                                        ANALYSIS

                                     Protection Order


       In this consolidated appeal, Guthrie first contends the trial court erred by granting

the protection order because there is insufficient evidence that she committed unlawful

harassment. We disagree.

       We review the trial court's decision to grant or deny a protection order for an

abuse of discretion.4 We limit our review to determining whether substantial evidence

supports the trial court's findings.5 Substantial evidence is evidence sufficient to

convince a rational person of the truth of the finding.6




       4 RCW 10.14.080(6); State v. Noah. 103 Wn. App. 29, 43, 9 P.3d 858 (2000).
       5 In re Marriage of Rideout, 150 Wn.2d 337, 351, 77 P.3d 1174 (2003) (where
court holds a hearing and weighs contradictory evidence before entry of a protection
order, the proper standard of review is substantial evidence).
       6 In re Welfare of T.B.. 150 Wn. App. 599, 607, 209 P.3d 497 (2009).
No. 71201-2-1/4


      A superior court may enter a civil antiharassment protection order if it finds by a

preponderance of the evidence that unlawful harassment exists.7 "Unlawful

harassment" is a "knowing and willful course of conduct directed at a specific person

which seriously alarms, annoys, harasses, or is detrimental to such person, and which

serves no legitimate or lawful purpose."8 A "course of conduct" is "a pattern of conduct,

composed of a series of acts over a period of time, however short, evidencing a

continuity of purpose."9 An individual's course of conduct is measured both subjectively

and objectively.10 The course of conduct must be "such as would cause a reasonable

person to suffer substantial emotional distress, and shall actually cause substantial

emotional distress to the petitioner."11 The course of conduct may include harassing

behavior directed to others who have a relationship with the petitioner, even though the

others are not parties to the action.12 "Constitutionally protected activity is not included

within the meaning of 'course of conduct.'"13

       Although vigorously disputed by Guthrie, the record contains substantial

evidence supporting the trial court's determination that Guthrie committed unlawful

harassment. The record includes evidence of her conduct:

       • contacting Zaratkiewicz's former community college in a purported
         official capacity and asserting that his transcript was fraudulent;



       7 RCW 10.14.080(3); Noah, 103 Wn. App. at 38.
       8 RCW 10.14.020(1).
       9 RCW 10.14.020(2).
       10 Burchell v. Thibault, 74 Wn. App. 517, 521, 874 P.2d 196 (1994).
       11 RCW 10.14.020(1).
       12 Trammel v Mitchell. 156 Wn.2d 653, 665, 131 P.3d 305 (2006).
       13 RCW 10.14.020(2).
No. 71201-2-1/5


       •   contacting the Veteran's Administration and Social Security
           Administration (SSA) and asserting that Zaratkiewicz filed a fraudulent
           claim for disability benefits;

       •   contacting an American Legion Service Officer who assisted
           Zaratkiewicz in filing a disability claim with the SSA and claiming that
           Zaratkiewicz filed a fraudulent claim;

       •   contacting the American Legion Service Officer's commander and
           complaining about the officer's assistance of Zaratkiewicz;

      •    contacting a prospective employer of Zaratkiewicz, volunteering
           information, and threatening the prospective employer; and

       •   contacting a military hospital and accusing Zaratkiewicz of conspiring
           to defraud the government.

       The evidence relied upon by the trial court reflects that Guthrie committed "a

pattern of conduct composed of a series of acts over a period of time, however short,

evidencing a continuity of purpose."14 Guthrie directed her conduct at Zaratkiewicz or

others assisting him. The trial court focused on Guthrie's conduct. Further, the record

includes sufficient evidence that Guthrie's course of conduct served no legitimate or

lawful purpose. The record also supports that Guthrie's course of conduct would cause

a reasonable person to suffer substantial emotional distress and in fact caused

Zaratkiewicz substantial emotional distress. Her conduct impeded Zaratkiewicz's ability

to obtain gainful employment in order to satisfy his child support obligations.

       Guthrie's many arguments disputing the evidence presented by Zaratkiewicz

ultimately turn on credibility determinations. But we do not second guess the trial

court's credibility determinations.15 For example, Laura Standley's declaration and the

copies of e-mails between Guthrie and Highline Community College provided sufficient


       14 RCW 10.14.020(2).
       15 In re Marriage of Wilson, 165 Wn. App. 333, 340, 267 P.3d 485 (2011).
No. 71201-2-1/6



evidence to allow the trial court to determine that she purported to act in an official

capacity to obtain information on behalf of the court to confirm that Zaratkiewicz was

using forged academic transcripts. Although she offers an alternative interpretation, the

trial court was not compelled to accept her version as credible. Similarly, Standley's

declaration describes Guthrie's attempts to convince Standley that she should not assist

Zaratkiewicz in pursuing a disability claim Guthrie contends is fraudulent, and Guthrie's

complaints to Standley's commander for that same purpose. But the trial court was not

compelled to agree with Guthrie that the disability claim was fraudulent and that

Guthrie's conduct was motivated by her interests in preventing a fraud. It was within the

trial court's discretion to find that Guthrie was attempting to harass or intimidate those

assisting Zaratkiewicz. Such conduct is not constitutionally protected and is adequate

to support a protective order.

       Guthrie also argues that her contacts with the Veteran's Administration and the

Washington National Guard all occurred while she was still married to Zaratkiewicz. But

she provides no authority that the trial court cannot consider such prior conduct in

evaluating whether there is a course of conduct that amounts to unlawful harassment.

       The trial court was not compelled to accept Guthrie's versions of events. The

declarations and documents submitted by Zaratkiewicz, if believed by the trial court,

provide substantial evidence of a course of conduct supporting a protective order. To

the extent that Guthrie contends prior court orders authorized the very conduct that was

the basis for the October 2 protection order, she misreads those prior orders. None of

them authorize abusive speech or harassment of those attempting to assist

Zaratkiewicz. It was also within the trial court's discretion to determine that Guthrie's
No. 71201-2-1/7


conduct exceeded the prior authorization to contact prospective employers in order to

determine if the employer contemplated hiring Zaratkiewicz.

         Therefore, we conclude substantial evidence supports the October 2 protection

order.


         Guthrie also contends the trial court erred by failing to enter written findings in its

protection order specifying Guthrie's course of conduct, the person at whom her

conduct was directed, and the emotional distress suffered by Zaratkiewicz. Guthrie

contends written findings are required by State v. Noah.16 While the trial court entered

written findings in Noah, neither Noah nor the antiharassment statute mandate the entry

of written findings. Noah holds that the appellate court's inquiry is limited to "whether

there was a factual basis for the antiharassment order."17 And generally, in the absence

of written findings, an appellate court may look to an oral opinion to determine the basis

for the trial court's resolution of an issue.18

         The trial court's oral opinion reflects that the court considered and found all

statutory elements. Judge Parisien specifically referred to Standley's declaration, the

e-mail correspondence from Zaratkiewicz's community college, and Zaratkiewicz's

petition for an antiharassment protection order. Guthrie does not provide persuasive

authority that written findings are required. The trial court's oral findings adequately

support the trial court's conclusion that the statutory elements of unlawful harassment

are satisfied.




         16 103 Wn. App. 29, 9 P.3d 858 (2000).
         17 JU at 39.
         18 In re Marriage of Griffin. 114 Wn.2d 772, 777, 791 P.2d 519 (1990).
No. 71201-2-1/8


                  Prior Restraint on Speech Rights and Right to Petition

       Guthrie contends the trial court's protection order constitutes an unconstitutional

prior restraint on her federal First Amendment rights to free speech and to petition the

government for a redress of grievances.19 We agree, in part.

       Guthrie did not raise this argument below. We generally "refuse to review any

claim of error which was not raised in the trial court."20 But "[ijssues involving the

exercise offree speech in the civil arena can be raised for the first time on appeal."21
       The protection order here states:

              The Respondent shall refrain and immediately desist from
       communicating in any way—including by telephone, e-mail, letter, texting
       with anyprospective employers of the Petitioner. The Respondent is
       further prohibited from communicating in any way with any branches of the
       military or Veterans Administration regarding the Petitioner. Respondent
       shall not provide medical information or academic transcripts pertaining to
       the Petitioner to any entity orindividual.[22]

       "The First Amendment of the United States Constitution prohibits the government

from interfering with a person's 'freedom of speech' and 'right... to petition the
Government for a redress of grievances.'"23 "Although the right to free speech and the




       19 Guthrie refers to both the federal and state constitutions, but acknowledges "a
separate state constitutional analysis" under State v. Gunwall is not necessary because
"the Washington Constitution provides, at minimum, no less protection ofspeech as the
First Amendment, and that level as applied in state decisions is ample to protect
Rustina's rights." Appellant's Br. at 57. Therefore, we do not separately address the
state constitutional provisions.
       20 RAP 2.5(a).
       21 In re Dependency of T.L.G., 139 Wn. App. 1, 19, 156 P.3d 222 (2007).
       22 CP at 36 (emphasis added).
        23 In re Marriage of Meredith. 148 Wn. App. 887, 896, 201 P.3d 1056 (2009)
(alteration in original).


                                               8
No. 71201-2-1/9


right to petition are separate guarantees, they are related and generally subject to the

same constitutional analysis."24

       "'[T]he First Amendment does not guarantee the right to communicate one's

views at all times and places or in any manner that may be desired.'"25 The right of free

speech is not absolute, and the State may punish its abuse.26 Washington courts have

the authority to prohibit dissemination of abusive speech, including defamation and

harassment.27

       Prior restraints on speech are disfavored because such restraints burden the

exercise of the right to speak before any abuse of the right is shown.28 "Prior restraints

are 'official restrictions imposed upon speech or other forms of expression in advance of

actual publication.'"29 "Temporary restraining orders and permanent injunctions—i.e.,

court orders that actually forbid speech activities—are classic examples of prior

restraints.'"30 "Prior restraints are presumptively unconstitutional unless they deal with

non-protected speech."31 But post-publication restrictions "simply prohibit further


       24 jo\
       25 Bering v. SHARE. 106 Wn.2d 212, 222, 721 P.2d 918 (1986) (quoting Heffron
v. Int'l Soc'v for Krishna Consciousness. Inc.. 452 U.S. 640, 647, 69 L. Ed. 2d 298, 101
S. Ct. 2559(1981)).
       26 JdL at 226.
       27 Id, at 244; Rhinehart v. Seattle Times Co.. 98 Wn.2d 226, 237, 654 P.2d 673
(1982), affirmed. 467 U.S. 20, 104 S. Ct. 2199, 81 L. Ed. 2d 17 (1984).
       28 Seattle v. Bittner. 81 Wn.2d 747, 756, 505 P.2d 126 (1973).
      29 Noah. 103 Wn. App. at 41 (quoting State v. Coe. 101 Wn.2d 364, 372, 679
P.2d 353 (1984)) (internal quotation marks omitted).
       30 In re Marriage of Suggs. 152 Wn.2d 74, 93 P.3d 161 (2004) (quoting
Alexander v. United States. 509 U.S. 544, 550, 113 S. Ct. 2766, 125 L Ed. 2d 441
(1993)).
       31 Noah. 103 Wn. App. at 41.
No. 71201-2-1/10


exercise of the right after a showing of abuse."32 Subsequent punishment of abusive

speech is not a prior restraint.33

         The trial court here properly focused on Guthrie's conduct and not the content of

her speech. In the abstract, the right to free speech or to petition the government would

generally extend to a legitimate challenge of an application for government benefits.

But the right to free speech and to petition do not extend to abusive speech or a petition

raising a false claim of fraud as a device to harass the applicant.34 None of the cases

cited by Guthrie provide constitutional protection for her conduct as found by the trial

court:


         •   contacting Zaratkiewicz's former community college in a purported
             official capacity and asserting that his transcript was fraudulent;

         •   contacting the Veteran's Administration and Social Security
             Administration (SSA) and asserting that Zaratkiewicz filed a fraudulent
             claim for disability benefits;

         •   contacting an American Legion Service Officer who assisted
             Zaratkiewicz in filing a disability claim with the SSA and claiming that it
             was a fraudulent claim;


         32 Bering. 106 Wn.2d at 243.
         33 Id. (emphasizing "the important distinction between prior restraint and
subsequent punishment"); Bradburn v. N. Cent. Reg'l Library Dist.. 168 Wn.2d 789, 802,
231 P.3d 166 (2010) ("A prior restraint seeks to prohibit future speech rather than to
punish speech that has occurred.").
         34 U.S. v. Alvarez.     U.S.      , 132 S. Ct. 2537, 2547, 183 L. Ed. 2d 574 (2012)
("Where false claims are made to effect a fraud ..., it is well established that the
Government may restrict speech without affronting the First Amendment."); Va. State
Bd. of Pharmacy v. Va. Citizens Consumer Council. Inc.. 425 U.S. 748, 771, 96 S. Ct.
1817, 48 L. Ed. 2d 346 (1976) (fraudulent speech generally falls outside the protections
of the First Amendment); Meredith. 148 Wn. App. at 899 ("As with the right to speak
freely, the right to petition does not protect harassing or libelous speech."); see also
McDonald v. Smith. 472 U.S. 479, 483-85, 105 S. Ct. 2787, 86 L. Ed. 2d 384 (1985)
(petition clause does not provide absolute immunity from damages for libel and
defamation); Richmond v. Thompson. 130 Wn.2d 368, 378, 922 P.2d 1343 (1996)
(same).


                                               10
No. 71201-2-1/11



       •   contacting the American Legion Service Officer's commander and
           complaining about the officer's assistance of Zaratkiewicz;

       •   contacting a prospective employer of Zaratkiewicz, volunteering
           information, and threatening the prospective employer; and

       •   contacting a military hospital and accusing Zaratkiewicz of conspiring
           to defraud the government.

The trial court focused upon Guthrie's conduct, but the broad scope of the protection

order does not prohibit only unprotected speech.

       In re Marriage of Meredith35 and In re Marriage of Suggs36 are instructive. In

Meredith, the trial court found that Anthony Meredith committed domestic violence and

represented a credible threat to the physical safety of his former wife, Jazmin Muriel.37

The trial court then restrained Meredith from


      contacting any agency regarding Ms. Muriel's immigration status, including
      but not limited to the Department of Homeland Security (Citizenship and
      Immigration Services, Immigration and Customs Enforcement or Customs
      and Border Protection), the Executive Office of Immigration Review (the
      immigration court system), or the Department of State. Any contact that
      Mr. Meredith believes to be necessary must first be approved by this court
      through the undersigned judge/department.t38]

       On review, Division Two of this court concluded the trial court's order constituted

an unconstitutional prior restraint on Meredith's federal right to free speech.39 Although

the trial court's order properly prohibited Meredith from making harassing and libelous

claims against Muriel, it also prohibited him from "contacting any agency regarding Ms.

Muriel's immigration status" without prior court approval, "without regard to whether the


      35 148 Wn. App. 887, 201 P.3d 1056 (2009).
      36 152 Wn.2d 74, 93 P.3d 161 (2004).
      37 Meredith. 148 Wn. App. at 894-95.
      38 Id, at 895.
       39 Id. at 896.



                                            11
No. 71201-2-1/12


contact involves protected or unprotected speech."40 The court concluded the

protection order was not "specifically crafted to prohibit only unprotected speech" and

therefore, was an unconstitutional prior restraint.41

       In Suggs, the trial court found that Suggs harassed her former husband and

permanently restrained her from "knowingly and willfully making invalid and

unsubstantiated allegations or complaints to third parties which are designed for the

purpose ofannoying, harassing, vexing, or otherwise harming [her former husband] and
for no lawful purpose."42 Our Supreme Court in Suggs determined the order prohibited
some speech that might be unprotected speech, but the order also prohibited protected
speech.43 Because the order was drafted too broadly, it chilled Suggs from making
constitutionally protected communications.44 The court vacated the order as an

"unconstitutional prior restraint on speech."45
       As in Meredith and Suggs, the protection order here prohibits Guthrie from making

harassing and libelous claims against Zaratkiewicz. But the order also prohibits Guthrie
from (1) "communicating in anyway . . . with any prospective employer of [Zaratkiewicz],"
(2) communicating in any way with any branches ofthe military orVeterans
Administration regarding [Zaratkiewicz]," and (3) providing Zaratkiewicz's "medical
information or academic transcripts ... to any entity orindividual."46 The orderdoes not


       40 jd, at 898.
       41 Jd,
       42 Suggs. 152 Wn.2d at 78-79.
       43 jd, at 83-84.
        44 Id, at 84.
        45 Id,
        46 CP at 36 (emphasis added).


                                              12
No. 71201-2-1/13


distinguish between protected or unprotected speech but prohibits all such speech to the

aforementioned individuals and entities. As in Suggs, the order here is drafted too

broadly, chilling Guthrie from engaging in speech that the First Amendment protects.

       The trial court here issued the protection order "on a very specific issue,"47 and

attempted to focus on Guthrie's conduct, as opposed to the content of her speech. But

the protection order's broad language "is not specifically crafted to prohibit only

unprotected speech."48 For example, if she can someday demonstrate entitlement to a

government benefit available to her as the ex-spouse who is owed child support,

Guthrie may have a legitimate basis to contact the Veteran's Administration or the Army

National Guard regarding Zaratkiewicz.49 Although our Supreme Court "has repeatedly

emphasized that individuals have an important privacy interest in medical information,"50
there could arise a legitimate need by Guthrie to reveal family health history to their

daughter's physician, including medical information about Zaratkiewicz. And if

Zaratkiewicz's unemployment continues, there may be a point when she will be entitled

to conduct discovery with past prospective employers in support of a theory that he has

not made genuine efforts to obtain employment.

       Therefore, we conclude the October 2, 2013 protection order extends to

protected speech and is an unconstitutional prior restraint.




       47RP(Oct. 2, 2013) at 54.
       48 Meredith. 148 Wn. App. at 898.
       49 The materials provided by Guthrie do not demonstrate such an existing right.
       50 Matter of Juveniles A. B. C. D. E. 121 Wn.2d 80, 106, 847 P.2d 455 (1993)
(Utter, J., concurring in part, dissenting in part); see also United States v.
Comprehensive Drug Testing. Inc.. 513 F.3d 1085, 1137 (9th Cir. 2008) (noting that the
Health Insurance Portability and Accountability Act of 1996 emphasizes the "importance

                                              13
No. 71201-2-1/14



                    Constitutional Right to Counsel and Access to Courts

       Guthrie contends the trial court's protection order and contempt order must be

reversed because she appeared pro se at both hearings and the trial court failed to

advise her she had a right to counsel. When a contempt proceeding may result in

incarceration, "the person accused of contempt must be provided with state-paid counsel

if he or she is unable to afford private representation."51 The threat of imprisonment must

be immediate to trigger the right to counsel.52 In Tetro, our Supreme Court reversed a

contempt judgment against a father who failed to pay his child support obligation because

the indigent contemnor was not advised of his right to state-paid counsel.

       Guthrie does not provide any authority that she had a right to counsel for the

protection order hearing on October 2, 2013. She does not demonstrate a threat that

her incarceration was at issue at that hearing. As for the contempt hearing, we reverse

the contempt order and need not reach any arguments regarding the procedure at that

hearing. Further, Guthrie's access to courts argument is tied to her right to counsel

argument and fails for the same reasons. Therefore, any suggestion that we must

reverse the protection order for the trial court's failure to appoint counsel or abridgement

of her right of access to courts lacks merit.

                             Debra Bright and Laura Standley

       Guthrie contends attorney Debra Bright violated her duty of candor and engaged

in conduct prejudicial to the administration of justice. But Bright was appointed only to



of maintaining the privacy of medical information") (citing 65 Fed. Reg. 82462, 82464
(Dec. 28, 2000)).
       51 Tetro v. Tetro. 86 Wn.2d 252, 255, 544 P.2d 17 (1975).
       52 Id. at255n.1.



                                                14
No. 71201-2-1/15


represent Zaratkiewicz in the contempt proceedings for unpaid child support. Guthrie

does not establish that Bright played any role in the orders that she appeals. Guthrie

attempts to impute conduct by Veterans Service Organization Service Officer Laura

Standley to Bright. But she fails to demonstrate any support in the record for her claim.

       Guthrie's suggestion that Standley engaged in the unauthorized practice of law or

otherwise acted improperly is not supported by the record or any compelling legal

authority.53

                                  Judge Parisien Recusal

       Guthrie contends Judge Suzanne Parisien should have recused herself from

presiding over Zaratkiewicz's petition for a protection order. But Guthrie does not

provide an adequate record. She does not identify any affidavit of prejudice filed in this

lawsuit, let alone any affidavit filed before a discretionary ruling by Judge Parisien in this

lawsuit.54 Guthrie's arguments of actual bias are not supported by the record or any

compelling legal authority.55 Therefore, her arguments fail.56

       Lastly, Guthrie assigns error to the trial court's issuance of the September 20,

2013 temporary antiharassment protection order. But that temporary protection has




       53 Further, the Washington State Practice of Law Board dismissed Guthrie's
complaint against Standley for the unauthorized practice of law.
       54 RCW 4.12.050.
       55 RAP 10.3(a)(5), (6); Cowiche Canyon Conservancy v. Boslev. 118 Wn.2d 801,
809, 828 P.2d 549 (1992).
      56 Pro se litigants are held to the same standard as attorneys, requiring
compliance with all procedural rules. In re Marriage of Olson. 69 Wn. App. 621, 626,
850 P.2d 527 (1993).


                                              15
No. 71201-2-1/16


expired, and Guthrie provides no legal authority that the September 30 temporary order
implicates the October 2 protective order. Therefore, any issue is moot.57

                                      CONCLUSION

       Substantial evidence supports the trial court's entry of a protection order. But the

relief ordered in the October 2, 2013 protection order is not crafted to prohibit only

unprotected speech. Because it appears that the October 2, 2013 protection order has

been extended to October 1, 2015, we remand for further proceedings consistent with

this opinion regarding the protection order. We reverse the December 13, 2013

contempt order that was based upon the invalid October 2, 2013 protection order.




WE CONCUR:




  | f\ C/t61 Wn.2d 146, 149, 377 P.2d 421
(1962); Ferry County Title & Escrow Co. v. Fogle's Garage. Inc.. 4 Wn. App. 874, 880-
81, 484 P.2d 458 (1971).


                                            16